CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #630/632 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated November 26, 2014 on the financial statements and financial highlights of the Poplar Forest Partners Fund, a series of the Advisor Series Trust.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania January 23, 2015
